Exhibit 10.5

 

ON SEMICONDUCTOR CORPORATION

2000 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

(Form of Agreement for Senior Vice Presidents and Above)

 

This Option Agreement is made and entered into by and between ON Semiconductor
Corporation (“Company”) and                      (“Optionee”), as of the
             day of                     , 20     (“Date of Grant”).

 

RECITALS

 

A. The Board of Directors of the Company has adopted the ON Semiconductor
Corporation (formerly known as SCG Holding Corporation) 2000 Stock Incentive
Plan, as amended from time-to-time (the “Plan”), as an incentive to retain key
employees, officers, and consultants of the Company and to enhance the ability
of the Company to attract new employees, officers and consultants whose services
are considered unusually valuable by providing an opportunity for them to have a
proprietary interest in the success of the Company.

 

B. The Board has approved the granting of options to the Optionee pursuant to
the Plan to provide an incentive to the Optionee to focus on the long-term
growth of the Company.

 

C. To the extent not specifically defined herein or in the Optionee’s Employment
Agreement dated                              , 20     (“Employment Agreement”),
all capitalized terms used in this Option Agreement shall have the meaning set
forth in the Plan.

 

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Optionee agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (hereinafter referred to as the “Option”) to purchase an aggregate of
                     shares (such number being subject to adjustment as provided
in paragraph 11 hereof and Section 14 of the Plan) of the Common Stock of the
Company (the “Stock”) on the terms and conditions herein set forth. This Option
may be exercised in whole or in part and from time to time as hereinafter
provided. The Option granted under this Agreement is not intended to be an
“incentive stock option” as set forth in Section 422 of the Internal Revenue
Code of 1986, as amended.

 

2. Vesting of Option. The Option shall vest and become exercisable in accordance
with the schedule below, subject to paragraph 8 hereof and the Plan:

 

25% of the Option grant shall become exercisable on                     
        , 20    ;

 

25% of the Option grant shall become exercisable on                     
        , 20    ;

 

25% of the Option grant shall become exercisable on                     
        , 20    ; and

 

25% of the Option grant shall become exercisable on                     
        , 20    .



--------------------------------------------------------------------------------

3. Purchase Price. The price at which the Optionee shall be entitled to purchase
the Stock covered by the Option shall be $        .     per share (i.e., the
closing price of the Company’s common stock on                     ).

 

4. Term of Option. The Option granted under this Option Agreement shall expire,
unless otherwise exercised, ten (10) years from the Date of Grant, through and
including the normal close of business of the Company on                     
         , 20     (“Expiration Date”), subject to earlier termination as
provided in paragraph 8 hereof.

 

5. Exercise of Option. The Option may be exercised by the Optionee as to all or
any part of the Stock then vested by delivery to the Company of written notice
of exercise and payment of the purchase price as provided in paragraphs 6 and 7
hereof.

 

6. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised by timely delivery to the Company
of written notice, which notice shall be effective on the date received by the
Company (“Effective Date”). The notice shall state the Optionee’s election to
exercise the Option, the number of shares in respect of which an election to
exercise has been made, the method of payment elected (see paragraph 7 hereof),
the exact name or names in which the shares will be registered and the Social
Security number of the Optionee. Such notice shall be signed by the Optionee and
shall be accompanied by payment of the purchase price of such shares. In the
event the Option shall be exercised by a person or persons other than Optionee
pursuant to paragraph 8 hereof, such notice shall be signed by such other person
or persons and shall be accompanied by proof acceptable to the Company of the
legal right of such person or persons to exercise the Option. All shares
delivered by the Company upon exercise of the Option shall be fully paid and
nonassessable upon delivery.

 

7. Method of Payment for Options. Payment for shares purchased upon the exercise
of the Option shall be made by the Optionee in cash, previously-acquired Stock
held for more than six (6) months (through actual tender or by attestation),
broker-assisted cashless exercise arrangement, or such other method permitted by
the Board and communicated to the Optionee in writing prior to the date the
Optionee exercises all or any portion of the Option.

 

8. Termination of Employment or Services.

 

8.1 General. Subject to the provisions of paragraph 8.2 below, if the Optionee
terminates employment or otherwise ceases to perform services for the Company
for any reason other than death or Disability, then the Optionee may at any time
within ninety (90) days after the effective date of termination of employment or
services exercise the Option to the extent that the Optionee was entitled to
exercise the Option at the Date of Termination, provided that the Option shall
lapse immediately upon a termination for Cause. In no event shall the Option be
exercisable after the Expiration Date.

 

8.2 Change of Control. In the event the Company terminates the Optionee’s
employment without Cause (including a deemed termination for Good Reason) within
two (2) years following a Change in Control, then, (i) any outstanding but
unvested portion of the Option granted pursuant to this Option Agreement shall
vest upon the Date of Termination; and (ii) the Option shall remain fully
exercisable until the first to occur of (1) the one-year anniversary of the Date
of Termination, and (2) the tenth anniversary of the Date of

 

2



--------------------------------------------------------------------------------

Grant of the Option; provided, however, that if the Company determines in good
faith that the extension of this exercise period for the Option results in the
Option being considered deferred compensation subject to Section 409A of the
Internal Revenue Code, such extension shall not take effect.

 

8.3 Death or Disability of Optionee. In the event of the death or Disability of
the Optionee within a period during which the Option, or any part thereof, could
have been exercised by the Optionee, including ninety (90) days after
termination of employment or services (the “Option Period”), the Option shall
lapse unless it is exercised within the Option Period and in no event later than
twelve (12) months after the date of the Optionee’s death or Disability by the
Optionee or the Optionee’s legal representative or representatives in the case
of a Disability or, in the case of death, by the person or persons entitled to
do so under the Optionee’s last will and testament or if the Optionee fails to
make a testamentary disposition of such Option or shall die intestate, by the
person or persons entitled to receive such Option under the applicable laws of
descent and distribution. An Option may be exercised following the death or
Disability of the Optionee only if the Option was exercisable by the Optionee
immediately prior to his death or Disability. In no event shall the Option be
exercisable after the Expiration Date. The Board shall have the right to require
evidence satisfactory to it of the rights of any person or persons seeking to
exercise the Option under this paragraph 8 to exercise the Option.

 

9. Nontransferability. The Option granted by this Option Agreement shall be
exercisable only during the term of the Option provided in paragraph 4 hereof
and, except as provided in paragraph 8 above, only by the Optionee during his
lifetime and while an Optionee of the Company. Except as otherwise permitted by
the Committee, this Option shall not be transferable by the Optionee or any
other person claiming through the Optionee, either voluntarily or involuntarily,
except by will or the laws of descent and distribution.

 

10. Market Stand-off Agreement. The Optionee, if requested by the Company and an
underwriter of Stock (or other securities) of the Company, agrees not to sell or
otherwise transfer or dispose of any Stock (or other securities) of the Company
held by the Optionee during the period not to exceed one-hundred eighty (180)
days as requested by the managing underwriter following the effective date of a
registration statement of the Company filed under the Securities Act. Such
agreement shall be in writing in a form satisfactory to the Company and such
underwriter. The Company may impose stop transfer instructions with respect to
the Stock (or other securities) subject to the foregoing restriction until the
end of such project.

 

11. Adjustments in Number of Shares and Option Price. In the event of a stock
dividend or in the event the Stock shall be changed into or exchanged for a
different number or class of shares of stock of the Company or of another
corporation, whether through reorganization, recapitalization, stock split-up,
combination of shares, merger or consolidation, there shall be substituted for
each such remaining share of Stock then subject to this Option the number and
class of shares of stock into which each outstanding share of Stock shall be so
exchanged, all without any change in the aggregate purchase price for the shares
then subject to the Option, all as set forth in Section 14 of the Plan.

 

12. Delivery of Shares. No shares of Stock shall be delivered upon exercise of
the Option until (i) the purchase price shall have been paid in full in the
manner herein provided; (ii) applicable taxes required to be withheld have been
paid or withheld in full; (iii)

 

3



--------------------------------------------------------------------------------

approval of any governmental authority required in connection with the Option,
or the issuance of shares thereunder, has been received by the Company; and (iv)
if required by the Board, the Optionee has delivered to the Board an Investment
Letter in form and content satisfactory to the Company as provided in paragraph
13 hereof.

 

13. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the exercise of all or any part of the Option if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933 or any other applicable federal or state securities laws or
regulations. The Board may require that the Optionee, prior to the issuance of
any such shares pursuant to exercise of the Option, sign and deliver to the
Company a written statement (“Investment Letter”) stating (i) that the Optionee
is purchasing the shares for investment and not with a view to the sale or
distribution thereof; (ii) that the Optionee will not sell any shares received
upon exercise of the Option or any other shares of the Company that the Optionee
may then own or thereafter acquire except either (a) through a broker on a
national securities exchange or (b) with the prior written approval of the
Company; and (iii) containing such other terms and conditions as counsel for the
Company may reasonably require to assure compliance with the Securities Act of
1933 or other applicable federal or state securities laws and regulations. Such
Investment Letter shall be in form and content acceptable to the Board in its
sole discretion.

 

14. Definitions; Copy of Plan. To the extent not specifically provided herein,
all capitalized terms used in this Option Agreement shall have the same meanings
ascribed to them in the Plan. By the execution of this Agreement, the Optionee
acknowledges receipt of a copy of the Plan.

 

15. Administration. This Option Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Board in accordance with the terms of and as provided in the
Plan. The Board shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the majority of the Board
with respect thereto and to this Option Agreement shall be final and binding
upon the Optionee and the Company. In the event of any conflict between the
terms and conditions of this Option Agreement and the Plan, the provisions of
the Plan shall control.

 

16. Continuation of Employment or Services. This Option Agreement shall not be
construed to confer upon the Optionee any right to continue in the employ of, or
providing services to, the Company and shall not limit the right of the Company,
in its sole discretion, to terminate the employment or services of the Optionee
at any time.

 

17. Obligation to Exercise. The Optionee shall have no obligation to exercise
any option granted by this Agreement.

 

18. Governing Law. This Option Agreement shall be interpreted and administered
under the laws of the State of Delaware.

 

19. Amendments. This Option Agreement may be amended only by a written agreement
executed by the Company and the Optionee. The Company and the Optionee
acknowledge that changes in federal tax laws enacted subsequent to the Date of
Grant, and applicable to stock options, may provide for tax benefits to the
Company or the Optionee. In any such event, the Company and the Optionee agree
that this Option Agreement may be amended as

 

4



--------------------------------------------------------------------------------

necessary to secure for the Company and the Optionee any benefits that may
result from such legislation. Any such amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.

 

(Remainder of this page intentionally left blank)

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be signed by
its duly authorized representative and the Optionee has signed this Option
Agreement as of the date first written above.

 

ON SEMICONDUCTOR CORPORATION

By:                                      
                                                           

Name:                                     
                                                      

Its:                                         
                                                         

                                                                            
 (OPTIONEE)

By:                                      
                                                           

 

6